DETAILED ACTION
This Office action is in response to the amendment and remarks filed on December 14th, 2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Finality and Claim Interpretation
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Based on the remarks filed on 6/24/2021 examiner was able to determine that what applicant was trying to claim was more narrow and defined than the claim language suggested, and re-evaluated the claims based on this intended meaning in the interest of compact prosecution.
However, since the claims were not properly amended to reflect this intended meaning such re-evaluation was premature and amounted to reading limitations from the specification and remarks into the claims.  Therefore examiner will revert to treating the claims based on the actual language, while still acknowledging applicant’s stated grounds of enablement and intended meaning based on comparison of images at different angles.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no antecedent basis for detecting a feature under a surface rd for suggested language to overcome this objection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific case of detecting a feature under a surface based on comparison with a reference image formed at a different backscattered angle, does not reasonably provide enablement for the scope of the claims, which attempt to claim any and all methods of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
It is noted that, as discussed in the objection to the specification above, the specific case of detecting a feature under a surface based on comparison with a reference image formed at a different backscattered angle does not actually read on the claim language as written, but it is clear that applicant intends for the claim to encompass that embodiment, as expressed for example on page 9 of the remarks filed December 14th, 2021.  Therefore examiner has treated it as reading on the claims for enablement purposes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 contain a limitation that ‘information of the existence or location of the buried feature in the image is associated with angular dependency of the backscattered particles.’  It is unclear what it means for the information to be ‘associated with’ the angular dependency or how this relates to any step in the method.  The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/02356528 (Xiao et al.).
Regarding claim 7, Xiao et al. discloses a method comprising: obtaining an image of backscattered particles from a beam of charged particles from a region of a sample, the image being formed with backscattered particles of different angles from the beam (‘The imaging apparatus is then operated to collect the backscattered electrons emitted from the target microscopic metal feature due to impingement of the charged particles.’ P 6); and determining existence or location of a buried feature based on the image (‘A backscattered electron (BSE) image of the target microscopic metal 
Regarding claim 8, Xiao et al. disclose the method of claim 7, further comprising identifying the region from a design of structure on the sample (‘The target and reference features are corresponding in that they are designed to have the same dimensions and material properties.’ P 23).
Regarding claim 9, Xiao et al. disclose the method of claim 7, wherein the buried feature is a buried void (‘Advantageously, the presently-disclosed method and apparatus may be used to detect voids in metal plugs’ P 16).
Regarding claim 15, Xiao et al. discloses a non-transitory computer readable medium having instructions recorded thereon, the instructions being executable by at least one processor of a system to cause the system to perform a method comprising: obtaining an image of backscattered particles from a beam of charged particles from a region of a sample, the image being formed with backscattered particles of different angles from the beam (‘The imaging apparatus is then operated to collect the backscattered electrons emitted from the target microscopic metal feature due to impingement of the charged particles.’ P 6); and determining existence or location of a buried feature based on the image (‘A backscattered electron (BSE) image of the target microscopic metal feature is compared with the BSE image of a reference microscopic metal feature to detect and classify the buried defect.’ P 6), wherein information of the 
Regarding claim 16, Xiao et al. disclose the non-transitory computer readable medium of claim 15, wherein the buried feature is a buried void under a surface of the sample (‘Advantageously, the presently-disclosed method and apparatus may be used to detect voids in metal plugs’ P 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., as applied to claims 7 and 15 above.
Regarding claim 10, Xiao et al. disclose the method of claim 9, wherein the buried void is in a metal plug (‘Advantageously, the presently-disclosed method and apparatus may be used to detect voids in metal plugs’ P 16).
Xiao et al. does not specify that the metal plug is a via connecting two electric components that are at different depths under a surface of the sample.  However, the use of metal plugs as vias to connect two electric components that are at different depths is ubiquitous in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to apply the method Xiao et al. to vias because buried voids in vias can alter their functionality.
Regarding claim 14, Xiao et al. discloses the claimed invention except for determining the existence or location of the buried feature comprises inputting the image into a machine learning model that outputs the existence or location of the buried feature or wherein determining the existence or location of the buried feature comprises processing the image and is based on a result of the processing.  Machine learning models are well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of claim 7 to use a machine learning model because such models are able to adjust to new feature types.
Regarding claim 20, see rejection with respect to claims 14.
Allowable Subject Matter
Claims 4-5, 11-13, and 17-19 contain novel and non-obvious subject matter and would be allowable if the parent claims had the indefinite and/or unsupported limitations regarding angular dependency removed.  In particular, these claims lay out an apparatus and method for detecting a buried feature based on comparison of backscattered images taken at different angles, which is not known in the prior art.  The applicant has determined that the differential intensity of images taken at different angles will differ based on the presence or absence of a buried feature such as a void, and that said comparison will reveal such a buried feature due to this difference.  Prior arts are known that compare images at different angles, but not for the purpose of detected a buried feature.  Furthermore, prior arts are known that detect buried features in backscattered images (see for example Xiao et al., cited above), but not by comparing 
Response to Arguments
Applicant's arguments with regards to the rejections of claims 1-3 and 6 under 35 U.S.C. 112 (a) as lacking enablement for the full scope of the claims have been fully considered but they are not persuasive.
Applicant argues that Examiner has not addressed the In re Wands factors identified under MPEP § 2164.01(a) to show undue experimentation is required.  The rejection in question is based on scope of enablement, and specifically states that there is an enabled embodiment. The question with regards to scope of enablement rejections is whether everything within the scope of the claim is enabled.  See MPEP 2164.08.  In effect, the Wands analysis is reduced to one factor – breadth.  As stated in the rejection, the claim language is extremely broad and encompasses any and all methods of detecting a feature which in some way relate to angular dependency.  No limitations about how this is accomplished are present, only a blanket statement that the detection be ‘based on angular dependency’.  The enabling disclosure is far more limited, encompassing only methods based on comparison of images taken at different angles.  Various forms of comparison are known in the art and it would not require undue experimentation to find different methods of comparison or image formation, but it would take undue experimentation to find every possible means of detection that take into account angular dependency, many of which conceivably do not involve comparison of backscattered images taken at different angles.
With regards to claims 4-5, the enablement rejections are overcome by amendment.  With regards to claims 7-20, the enablement rejections are withdrawn.
Applicant's arguments with regards to the rejection under 112(b) as incomplete for omitting essential elements these arguments are moot because the rejections have been withdrawn.
Applicant's arguments with regards to the rejections of claims 7-20 under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention have been fully considered but they are not persuasive.
Applicant incorrectly states that the claims disclose detection of a buried feature ‘based on angular dependency of backscattered particles collected by the signal detector” (see remarks, page 11).  That limitation is present in claims 1-6, but not in claims 7-20.  Claims 7-20 claim only that the ‘information’ is ‘associated with’ the angular dependency.  Detection is far more well defined than association, and it is the use of the vague term ‘associate’ that is the reason for the indefiniteness rejection.
Applicant then points to figure 4 and associated text to show that the specification discloses that the “existence of a buried void” can affect “the angular dependence [of] the backscattered particles”.  This shows support for the claimed subject matter but does not address indefiniteness of the limitation.  Association is a very general term that could potentially encompass a far greater range of relationships than the one disclosed.  Furthermore, the association disclosed above is merely an empirical observation and it is unclear how including an empirically determined relationship between two elements of the claim limits the claimed method.
Applicant's arguments with regards to the rejection under 112(d) as being these arguments are moot because the rejections have been withdrawn.
Applicant’s arguments with respect to the 102 and 103 rejections of claims 1-6 over Shishido et al. have been fully considered and are persuasive.  In particular, it is true that the feature of a hole is not actually ‘under the surface of the sample’, only under the plane of the surface.  The rejections have been withdrawn. 
Applicant's arguments with regards to the 102 and 103 rejections of claims 7-20, now claims 7-10, 14-16, and 20, over Xiao et al. have been fully considered but they are not persuasive.
Applicant argues that Xiao et al. is silent about ‘determining existence or location of a buried feature based on information in the image associated with angular dependency of the backscattered particles’.  Examiner agrees, but as she has pointed out in every Office action, the claims do not contain such a limitation.  They require only that the information have some ‘association’ with angular dependency.  There is no claimed relationship between this association and the determination step.  The determination step can have nothing at all to do with angular dependency and still read on the claims, which is the case for Xiao.
Applicant also argues that examiner has not shown that the feature of the association is inherent, i.e. that it inevitably flows from the cited art.  Figure 4 of the specification and the associated text make it clear that the existence of a buried void effects the angular dependence of the backscattered particles.  This empirical observation must be true of any void or the empirical observation would not have been possible.  Examiner will further note that MPEP 2112 states the something which is old 
Because examiner has re-asserted the objection to the specification, she will also address the relevant remarks from 6/24/2021.  Applicant's arguments with regards to the objection have been fully considered but they are not persuasive.
Applicant argues that figure 4 and the associated description in paragraph 49 of the published application discloses that the existence of a buried void can effect the angular dependence of the backscattered articles.  This fact is not in dispute.  The objection is based on claim language that requires the feature to be *detected* based on angular dependency.  Mere disclosure of an effect is quite different from disclosure of a method of detection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881